                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDALL COLEMAN,                                 Case No. 18-cv-04106-SI
                                   8                  Plaintiff,
                                                                                          JUDGMENT
                                   9            v.

                                  10     NAPA COUNTY DEPARTMENT OF
                                         CORRECTIONS,
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         This action is dismissed for failure to state a claim upon which relief may be granted.

                                  15

                                  16         IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: August 20, 2019

                                  19                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
